Citation Nr: 1113070	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-15 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from September 1969 to July 1972.  He had service in the Republic of Vietnam, where his awards and decorations included the Purple Heart medal and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of a special processing unit ("Tiger Team") at the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for hepatitis C.  This case is under the jurisdiction of the RO in Boston, Massachusetts.  In March 2009, the Veteran testified at a Travel Board hearing at the RO, before the undersigned Veterans Law Judge.  In October 2009, the Board remanded this matter for further evidentiary development.  The Board is satisfied that there has been substantial compliance with the remand directives set out in October 2009, based on the fact that the Veteran's records from the Social Security Administration were obtained and associated with the claims folder.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The record reflects that the Veteran's IV drug abuse started in service, and continued thereafter.  

2. The Veteran's hepatitis C has been etiologically linked by competent and credible medical evidence to his history of drug use, which, to the extent it occurred during service, was willful misconduct and, therefore, not in the line of duty.  

3. The preponderance of the evidence is against a finding that any current hepatitis C infection is causally related to another other incident in service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  
38 U.S.C.A. §§ 105, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.301, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  However, the United States Supreme Court (Supreme Court) has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of a decision of the Board, a court shall take due account of the rule of prejudicial error.  The Supreme Court in essence held that - except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in April and May of 2005 that fully addressed the notice elements and were sent prior to the initial RO decision in this matter.  These letters informed the Veteran what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the January 2011 supplemental statement of the case (SSOC), the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained the Veteran's VA treatment records, as well as his records from the Social Security Administration.  In August 2005, the Veteran underwent a VA examination to determine which risk factor was the likely cause of the Veteran's hepatitis C.  The Board notes that this VA examination included a review of the claims folder and a history obtained from the Veteran.  In addition, examination findings were reported, along with diagnoses/opinions, which were supported in the record.  The August 2005 VA examination report is therefore adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II. Factual Background

Service treatment records (STRs) are negative for any report of or finding of hepatitis C.  A Clinical Record Cover Sheet showed that the Veteran was hospitalized for 20 days, from December 1971 through January 1972, and the diagnoses included viral hepatitis, Australian antigen positive.  In the narrative summary of hospitalization, it was noted that in December 1971, the Veteran presented to the hospital at Fort Devens and gave a history of contact with intravenous narcotics over a several month period, including exposure in October 1971 when he shared needles with other GI's.  He reported he was not aware of any cases of hepatitis in the group.  It was noted that the Veteran's sister had infectious hepatitis in July 1971, during which time she had contact with the Veteran.  The final diagnoses included viral hepatitis, HAA positive.  In March 1972 he was seen for possible hepatitis.  Testing included liver function tests, which were normal in January 1972.  The diagnosis was no evidence of hepatitis.  STRs also show that the Veteran sustained a gunshot wound to the abdomen in September 1970 and a gunshot wound to the thigh in December 1970.

A March 1978 VA treatment record showed that the Veteran reported that three weeks prior he had injected a small amount of heroin.  

A September 2002 VA treatment record showed that the Veteran was seen for a consultation regarding his hepatitis C diagnosis.  He reported he had hepatitis C while in service, including having jaundice and dark urine, but claimed he was not told about his hepatitis C until recently.  His positive risk factors included a blood transfusion in 1970, INVU from 1973 through 1994, IN (intranasal) cocaine 1976 through 1980, combat veteran status, tattoos x3, 1 pierced ear, multiple sex partners (>10), and a shared razor/toothbrush.  

Received in June 2005, from the Veteran, was a statement in support of claim (VA Form 21-4138) in which he responded to the RO's questions (listed in a letter to the Veteran dated in May 2005) regarding his risk factors for hepatitis.  The Veteran reported that he had used intravenous drugs in 1979, had three tattoos that he received in 1983 or 1984, had possibly shared razor blades, had a blood transfusion in Vietnam in 1970 when he was shot in the abdomen, and responded "yes" to having been a health care worker and exposed to contaminated blood or fluids, claiming that while in Vietnam helping other wounded soldiers.  He reported he had not used intravenous cocaine, not engaged in high risk sexual activity, not had hemodialysis, not shared a toothbrush, and not had acupuncture with non-sterile needles.  He claimed that he realized he had hepatitis when he came home from Vietnam in 1971.

On VA examination in September 2005, the Veteran thought he had blood transfusions at the time of his surgery in service for his gunshot wound to the abdomen, but he was not sure.  He claimed that upon discharge from service he was discharged to a medical facility and was told he had hepatitis B, and reported having jaundice, fevers, and abdominal pain, and being hospitalized at Fort Devens for three months.  He claimed he was under the impression he had hepatitis B until 2002, when he was informed by VA that he had hepatitis C.  He reported having difficulties with IV drug use in service and when he came out.  He reported having a tattoo prior to joining the military in 1969, and received several more tattoos in the 1980s.  The impressions included chronic hepatitis C with evidence of vasculitis and arthritis, currently undergoing peg interferon treatment.  

In a statement in support of claim dated in September 2005, the Veteran claimed he was treated for hepatitis B in service, at Fort Devens, from December 1971 through  March 1972, and that the hepatitis B had been since diagnosed as hepatitis C at the OPC in Boston.  

On VA examination in August 2006, the Veteran presented for evaluation of his chronic liver disease and hcv+ infection.  It was noted that he was found to be hcv+ in 2001 on routine screening, and he did not pursue further evaluation until 2003, when symptoms related to cirrhosis began to plague him.  He denied ever receiving any blood transfusions, but was an IV heroin user until 12 years ago, but did not use from 1987 through 1992, and then relapsed and underwent several inpatient rehabilitation admissions in 1992 and 1993, but had not used since then.  Under medical history, it was noted that he had hepatitis, type C, which had an onset after service.  With regard to chronic liver disease risk factors, the Veteran reported "no" for use of medication associated with liver toxicity, hemodialysis, tattoos, sharing toothbrushes, intranasal cocaine use, high risk sexual practices, repeated body piercings, sharing shaving razors, and organ transplants.  There was a notation of "yes" next to blood exposure and injecting drug use.  The diagnosis was cirrhosis due to chronic hcv infection, and the examiner opined that the Veteran's hepatitis C infection was most likely due to his IV heroin abuse in the past.  

III. Analysis

A. Pertinent Laws and Regulations

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

To establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

No compensation shall be paid if the disability resulting from injury or disease in service is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 ; 38 C.F.R. § 3.301.  Drug abuse means the use of illegal drugs (including prescription drugs illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d); see also 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m).  VA's General Counsel has confirmed that direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), VAOPGCPREC 2-98 (1998).

Medically recognized risk factors for hepatitis C include:  (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02), dated April 17, 2001.

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

B. Discussion

The Veteran essentially contends that he developed hepatitis C in service, due to a blood transfusion he had in service, while undergoing surgery related to a gunshot wound he sustained to his abdomen, and, due to being exposed in service to blood and fluids from wounded soldiers.  He also claims that his hepatitis C was contracted in service, but was not discovered until many years after service.

STRs do show that the Veteran was treated for hepatitis A in service.  In addition, he underwent surgery related to an abdominal gunshot wound in 1970; however, there is no indication in the medical record that he underwent any blood transfusions at that time.  However, STRs are negative for any complaints, treatment, or findings related to hepatitis C

The first time the competent medical evidence of record shows that the Veteran had hepatitis C was in VA treatment records dated in 2001 and 2002.  While these post-service VA treatment records do establish a diagnosis of hepatitis C, the Board concludes that the preponderance of the evidence of record fails to support a nexus between the Veteran's hepatitis C and service.  In August 2006, a VA physician reviewed the claims folder, as well as the Veteran's reported risk factors, and opined that the Veteran's hepatitis C was most likely due to his IV heroin abuse in the past.  In that regard, the Board notes while the Veteran's reported positive hepatitis risk factors have somewhat varied - for example he initially reported having a blood transfusion in service, but later denied this - the record reflects that he has consistently reported a history of intravenous narcotic use since service.  In that regard, STRs showed that in December 1971, he gave a history of contact with intravenous narcotics over a several month period, including exposure in October 1971 when he shared needles with other GI's.  In March 1978, he reported that three weeks prior he had injected a small amount of heroin.  In a June 2005 written statement, he reported that he had used intravenous drugs in 1979.  On VA examination in September 2005, he reported having difficulties with IV drug use in service and when he came out.  On VA examination in August 2006, he reported being an IV heroin user until 12 years ago.  Thus, the Board concludes that the VA examiner's opinion in August 2006 is probative and persuasive, and, in addition, the Veteran has submitted no other competent medical evidence to the contrary.  The Board also notes that the VA examiner attributed the Veteran's hepatitis C in part due to his abuse of drugs while in service, which is willful misconduct and precludes him from obtaining benefits therefor.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.301, 3.1(m): VAOPGCPREC 7-99; VAOPGCPREC 2-98.

The Board acknowledges the Veteran's contentions that his hepatitis C had an onset in service, but was not diagnosed until well after service.  While it is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation, the diagnostic and nexus aspects as to the remote onset of a blood disorder clearly require the expertise of a medical professional, and are not susceptible of lay determination; rather, there must be a medical opinion as to the causation and/or etiology of such a disorder.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 3.303(a); Espiritu v. Derwinski; Jandreau v. Nicholson; Buchanan v. Nicholson, supra.  While the Veteran's contentions may be true regarding hepatitis C having an onset in service, as noted above, his hepatitis C has been linked to his IV drug abuse which is considered to be the result of his willful misconduct, and as such, cannot be not subject to service connection.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301. 

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for hepatitis C.  The preponderance of the evidence supports a finding that hepatitis C was contracted due to IV drug abuse, is the result of willful misconduct, and therefore shall not be deemed to have been incurred in the line of duty.  Consequently, the benefit-of-the-doubt rule does not apply and the claim for service connection for hepatitis C must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for hepatitis C is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


